  Case 2:17-cr-00653-SIL Document 28 Filed 04/22/19 Page 1 of 1 PageID #: 228




                                                     April 22, 2019

BY ECF

Hon. Steven I. Locke
United States Magistrate Judge
U.S. Courthouse
100 Federal Plaza
Central Islip, NY 11722

Re:    United States v. Landsman, 17 Cr. 653 (SIL)

Dear Judge Locke:

        In connection with the above-referenced matter, and on behalf of our client Lloyd
Landsman, M.D., I write respectfully to request an adjournment of the hearing requested by the
Probation Department that is currently scheduled for April 25, 2019, at 10:30, to a date on or
after May 17, 2019. I make this request because (1) this week is the Passover week for Dr.
Landsman; and (2) in other matters, undersigned counsel is already scheduled on April 25, 2019,
to represent a client in a meeting with a government agency in the morning and to take a
deposition in a filed case in the afternoon. This is the first request for adjournment.

       I have conferred with Assistant United States Attorney Charles Kelly and U.S. Probation
Officer Ana Gonzalez, who consent to the above proposal. We have agreed, subject to the
Court’s endorsement, that in light of the issue raised by the Request for Summons and
Modification of the Conditions or Term of Supervision dated April 22, 2019 (Modification
Request) by the Probation Department, defendant will submit a written response to the
Modification Request on or before May 9, 2019, and the United States will reply on or before
May 16, 2019.

                                                     Respectfully submitted,

                                                     Guy Petrillo


cc:    AUSA Charles Kelly
       U.S. Probation Officer Ana Gonzalez
